— Judgment unanimously affirmed, with costs. Memorandum: Since formal notice that the court intended to treat the motions to dismiss the complaints (CPLR 3211, subd [a], par 7) as motions for summary judgment was not given to the appellants (CPLR 3211, subd [c]), Special Term erred insofar as it purported to treat the motions as ones seeking summary judgment. The complaints do not, however, state legally cognizable causes of action and Special Term properly granted judgments dismissing the complaints. (Appeal from judgment of Oneida Supreme Court — dismiss complaint.) Present — Dillon, P. J., Cardamone, Simons, Doerr and Witmer, JJ.